 UNITEDSTEELWORKERS,LOCAL 4102153United Steelworkers of America,AFL-CIO, andUnited Steelworkers of America,Local 4102 andCapitol Foundry Division,Midland Ross Corpora-tion.Case 28-CB-654September20, 1972DECISION AND ORDERUpon a charge filed on November 29, 1971, byCapitol Foundry Division, Midland Ross Corpora-tion, herein called the Company, and duly served onUnited Steelworkers of America, AFL-CIO, andUnited Steelworkers of America, Local 4102, hereincalled the Respondents, the General Counsel of theNational Labor Relations Board, by the Regional Di-rector for Region 28, issued a complaint on February22, 1972, against Respondents, alleging that Respon-dents had engaged in and were engaging in unfairlaborpracticesaffectingcommerce within themeaning of Section 8(b)(3) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended. Cop-ies of the charge, complaint, and notice of hearingbefore an Administrative Law Judge' were dulyserved on the parties to this proceeding. Thereafter,Respondents filed their answer to the complaint ad-mitting in part, and denying in part, the allegations inthe complaint. Subsequently, the General Counsel, bycounsel, and counsel for Respondents entered into astipulation werein Respondents withdrew their deni-als of paragraphs 4 and 5 of the complaint.On April 3, 1972, counsel for the General Coun-sel filed directly with the Board a motion for summaryjudgment. Subsequently, on April 7, 1972, the Boardissued an order transferring the proceeding to theBoard and a notice to show cause why the GeneralCounsel's motion for summary judgment should notbe granted. Respondents thereafter filed a response tothe General Counsel's motion and a motion for sum-mary judgment. Briefs in support of the GeneralCounsel's motion were filed by the Company and bythe General Counsel.On the basis of the entire record, the Boardmakes the following:FINDINGS OFFACT AND CONCLUSIONS OF LAWITHE BUSINESSOF THE COMPANYThe Companyis anArizona corporation with itsprincipal office and place of business at KyreneDrive, southof Baselinenear Phoenix, Arizona, andhas been continuously engaged in the business of a1The title of "Trial Examiner"was changed to "Administrative LawJudge" effective August 19, 1972.foundry, manufacturing castings and grinding balls.During the 12-month period preceding the issuance ofthe complaint, the Company, in the course and con-duct of its business operations, purchased and re-ceived goods or services directly from outside theState of Arizona valued in excess of $50,000, andduring the same period sold and shipped goods ininterstate commerce directly to States of the UnitedStates other than the State of Arizona.We find, on the basis of the foregoing, that theCompany is, and has been at all times material herein,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.IITHE LABOR ORGANIZATIONS INVOLVEDUnited Steelworkers of America, AFL-CIO, andUnited Steelworkers of America, Local 4102, are la-bor organizations within the meaning of Section 2(5)of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESThe complaint herein alleges, in material part,the following:Until on or about August 31, 1971,Respondents and the Company have been parties toa series of collective-bargaining agreements coveringwages, hours, and other conditions of employment ofemployees of the Company in an appropriate unit anduntil on or about January 14, 1972, Respondents andthe Company engaged in negotiations toward a col-lective-bargaining agreement to replace the agree-ment having an August 31, 1971, expiration date.During early July 1971, and continuing until on orabout January 14, 1972, Respondents insisted, andcontinue to insist, that before they would sign a con-tract with the Company the Company would have toagree to incorporate in the contract the followingclause:Agency ShopArticleIt is hereby agreed between the parties that thecompany shall deduct from the monthly pay ofeach employee, who shall be free to decline mem-bership in the union, an amount equal to thelocal union dues that his hourly pay shall beequal to, had he seen fit to belong to the union.This agency fee shall in no way, obligate suchemployee under the Constitution or By-laws ofthe union. Despite the employees' freedom anddecision to decline membership in the unionwhen he is first employed: It will not be effectiveto deprive him from active membership in theunion should he later decide to become an actual199 NLRB No. 20 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDmember of such union; by continuing to pay thelegal union membership fee.Nothing contained herein shall require the com-pany to employ, or refuse to employ an individ-ual by reason of his or her membership, ornon-membership in a union.On or about November 15, 1971, and continuinguntil on or about November 26, 1971, Respondentsengaged in a strike in furtherance of their demandsdescribed above. On or about November 26, 1971,Respondent's and the Company agreed on all termsof a contract, except the clause set out above, andexecuted a memorandum reading as follows:This agreement, together with supplements and/or interpretative grievance settlements, and in-cluding Insurance and Pensions, constitutes theentireAgreement with the exception that anagreement has not been reached between the par-ties over the issue of the Union's demand for anAgency Shop clause to be included in this agree-ment and it is understood that this entire agree-ment shall not become effective until the AgencyShop issue is resolved.On November 27, 1971, Respondents and theCompany entered into a memorandum of under-standing reading as follows:The Union (United Steelworkers of Americaand its Local No. 4102) and the Company (Capi-tolFoundry Div., Midland-Ross Corporation)have reached agreement on all items for a newLabor Agreement as indicated by the attachedsheet dated November 26, 1971, except for theunion-security clause. The Union continues itsdemand for an Agency Shop provision in theAgreement and refuses to sign the Labor Agree-ment until such Agency Shop issue is resolved.The Company contends that such an Agen-cy Shop provision would violate Arizona's Con-stitution (Art. XXV) and the "Right to Work"laws (Secs. 23-1301-7 incl. A.R.S.) and intendsto file a Charge with the N.L.R.B. that the Unionis committing unfair labor practices.Pending resolution of this issue by the N.L.R.B. and the Courts, the Union agrees to with-draw pickets and to encourage employees of theCompany to immediately return to work asscheduled by the Company on a day to day basis.On or about January 14, 1972, Respondents andthe Company entered into a memorandum agreementwhich reads as follows:On November 26, 1971, the parties belowreached an agreement for a Collective Bargain-ing Agreement to remain in effect until Novem-ber 26, 1972; however, there remained a disputeon the matter of the Union's request that anAgency Shop clause be included in the Contract.This matter is now before the NLRB in case# 28-CB-654.The parties agree that when and if theNLRB and the courts determine that an AgencyShop provision as proposed by the Union is legalin Arizona, the Collective Bargaining Agreementmay be reopened for negotiations on the AgencyShop issue only. However, until such time, theparties agree that the terms resolved by the Com-pany and the Union committee on November 26,1971, and ratified by the membership shall con-stitute a complete and entire Agreement betweenthe parties and such Agreement shall remain ineffect until November 26, 1972.The complaint also states that it is provided inarticle XXV of the constitution of the State of Arizonaand in section 23-1302 of the Arizona revised statutesthat:No person shall be denied the opportunity toobtain or retain employment because of non-membership in a labor organization, nor shall theState or any subdivision thereof, or any corpora-tion, individual or association of any kind enterinto any agreement, written or oral, which ex-cludes any person from employment or continua-tion of employment because of nonmembershipin a labor organization.None of the above allegations are in dispute, Re-spondents having admitted them in their answer.It is the position of the General Counsel, and thatof the company, too, that the clause the Unions insist-ed be incorporated in the contract is an agency shopunion-security clause, that such is illegal under theconstitution and statutes of Arizona-therefore anonmandatory subject of bargaining-and that by re-fusing to sign the agreed-upon contract without theclause, by demanding that the clause be included, andby striking in furtherance of its demand, Respondentsviolated Section 8(b)(3) of the Act. The GeneralCounsel further contends that the above-describedconduct was unlawful in that the insisted-upon clausewould require the Company to deduct the equivalentof dues from the wages of each employee withoutproviding that such deduction be made voluntary bythe employee, and in that no provision is made for a30-day grace period. In support of the GeneralCounsel's motion for summary judgment, the GeneralCounsel and the Company rely,inter alia,on an opin-ion of the attorney general of Arizona holding that anagency-shop agreement is unlawful under the Arizonaconstitution and Arizona statutes,' and a similar rul-ing of an Arizona trial court.' Conversely, in supportof their motion for summary judgment, the Respon-2 Opinion 62-2, November 24, 1961. See 49 LRRM 1073Arizona FlameRestaurant,Inc v Baldwin,34 LRRM 2707, 26 L.C. par68,647 UNITED STEELWORKERS,LOCAL 4102dents argue that the Arizona constitution and statutesprohibit only forced "membership" in a labor organi-zation and do not bar agency-shop agreements. Thesupreme court of Arizona has not passed on the issueof whether an agency-shop agreement is unlawful un-der that State's constitution and statutes.Although for differing reasons, a majority of theBoard is of the opinion that both motions for summa-ry judgment should be denied.Chairman Miller and Member Penello are of theopinion from a reading of the proposed contractclause in issue that it is not clear whether this clausewould in fact provide for an agency shop; i.e., estab-lish as a condition of employment a requirement thatnonmembers of Respondents pay the equivalent ofdues. The clause does not state on its face that thedues deductions would be made without individualvoluntary checkoff authorizations, nor, if such au-thorizations are contemplated, how, if at all, anindividual's status asan employee would be affectedifhe failed to execute such an authorization. Whilethe heading "agency shop" may imply that the pay-ment of dues is intended to be made a condition ofemployment, such an intent does not appear clearly orunmistakably from the mere language of, or headingadopted for, the clause. In view of this ambiguity, theycannot, on this motion for summary judgment, de-termine the meaning of the clause with sufficient clar-ity to pass on its legality under Arizona law, andwould, accordingly, deny both motions for summaryjudgment.Members Fanning and Jenkins are of the opinionthat as there has been no authoritative Arizona courtopinion, i.e., an opinion of the supreme court of Ari-zona, interpreting the Arizona constitution and stat-utes and rulingupon the legality of agency-shopagreements thereunder, they cannot make a deter-mination as to the validity of such agreements in Ari-zona, and for this reason would deny both motions.Accordingly, as a majority of the Board agreesthat the motions for summary judgment should bedenied, the Boardissuesthe following:ORDER155It is hereby ordered that the motions of theGeneral Counsel and of the Respondents for summa-ry judgment be, and they hereby are, denied.MEMBER KENNEDY,dissenting:Iwould grant the General Counsel's motion forsummary judgment. In my opinion, there is no genu-ine issue as to any material fact warranting furtherhearing.It is now well settled that Sections 8(a)(3) and14(b) of the Act, each of which is written in terms of"membership," include in them agency-shop provi-sions which do not require union membership butonly the-payment of proscribedunion charges.N.L.R.B. v. General Motors Corporation,373 U.S. 734;RetailClerks International Association, Local 1625, AFL-CIO v. Schermerhorn,373 U.S. 746. The "agency fee"contract clauses involved in the instant case, in myjudgment, violate Arizona's constitution and its right-to-work laws, and insistence by Respondents on theirinclusion in the contract, and strike in furtherancethereof, violates Section 8(b)(3).An Arizona trial court and that State's attorneygeneral have ruled that the Arizona constitution andArizona statutes outlaw an agency-shop agreement.Baldwin v. Arizona Flame Restaurant, Inc.,modifiedand affirmed by the Arizona supreme court 82 Ariz.385, 313 P.2d 759 (1957). And it is well recognized thatin construing a statute the courts will give great weightto the opinion thereon of the State's attorney general.Amalgamated Association of Street Electric Railwayand Motor Coach Employees, Division 1225 v. Las Ve-gas Stage Line,319 F.2d 783, 786-787 (C.A. 9, 1963).The agency-shop clause involved herein having beenconstrued by an Arizona court and by that State'sexecutivedepartment as unlawful, and virtuallyidentical clauses having been declared illegal in otherright-to-work States(Motor Coach Employees, supra),I fail to see the need for further hearing and wouldgrant the General Counsel's motion for summaryjudgment.